DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-8 of U.S. Application 15/865940 filed on January 9, 2018 have been examined.

Allowable Subject Matter
Claims 1, and 9 are allowed over the prior art of record.
The closest prior art of record is Eigel, US 20160132054 A1, Yousefi et al., US 20120110356 A1, Hamada et al., US 20150338922 A1, and Rekow et al.,  US 20180201165 A1, hereinafter referred to as Eigel, Yousefi, Hamada, and Rekow, respectively.
The following is an examiner’s statement of reasons for allowance:
 	
Eigel discloses detecting a hands-off driving situation, outputting a hands-off warning, and performing an escalation warning if there is no response by the driver to the warning.

Yousefi discloses a touch sensor for determining whether a driver has their hands on a steering wheel and if there is an indication that the driver has their hands off the steering wheel for a predetermined period of time, the processing module may generate an audible and/or visual alarm.

Hamada discloses gesture detection when a driver’s arm is resting on an arm rest.

Rekow discloses an arm rest equipped with various input devices.

As to claims 1, and 9, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 
A driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode, the device comprising:
an arm rest on which a driver seated at a seat rests an arm;
a posture monitoring sensor including a hand sensor that senses whether a hand of the driver is placed at a position where the driver can reach the hand sensor while the driver rests the arm on the arm rest, the hand sensor being provided in the arm rest, the posture monitoring sensor being configured to determine whether the driver is in a predetermined posture defined by the hand of the driver being placed at the position;
an information presentation interface including at least one of a speaker and a display, the information presentation interface being configured to
in response to the hand sensor not sensing the hand at the position, start a timer that measures a period of time during which the hand sensor does not sense the hand in the automatic driving mode, and
present alert information only in response to the period of time measured by the timer indicating a predefined period of time has elapsed, the alert information including a prompt for the driver to change a current posture of the driver to the predetermined posture a user control input device capable of changing a traveling track in the automatic driving mode, the user control input device being provided in the vicinity of the hand sensor,
wherein the hand sensor surrounds the user control input device.

A driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode, the device comprising:
an arm rest on which a driver seated at a seat rests an arm;
a posture monitoring sensor including a hand sensor that senses whether a hand of the driver is placed at a position where the driver can reach the hand sensor while the driver rests the arm on the arm rest, the posture monitoring sensor being configured to determine whether the driver is in a predetermined posture in response to the hand sensor sensing that the hand of the driver is placed at the position;
a user control input device capable of changing a traveling track in the automatic driving mode, the user control input device being provided in the vicinity of the hand sensor; and
a controller that executes the automatic driving mode, wherein
the controller continues execution of the automatic driving mode in response to the hand sensor of the posture monitoring sensor continuously sensing the hand at the position, and
the hand sensor surrounds the user control input device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668